DETAILED ACTION
Preliminary Amendment filed on 02/11/2021 is acknowledged.  Claims 1-15 are cancelled.  Claims 16-28 are newly added and pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 16-22 and 26-27 drawn to a method of performing optical analysis and manipulation of particles in suspension in a fluid contained in a microchamber, classified in G01N15/1425.
II. Claim 23-25 and 28, drawn to a method of performing optical analysis and manipulation of particles in suspension in a fluid contained in a microchamber, classified in B01L7/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in group I does not require generating a cooled air flow across the optical inspection surface to cool an amount of ambient air immediately surrounding the optical inspection surface to a third temperature as recited in group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jennifer Burnette on 09/22/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 16-22 and 26-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 23-25 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-22 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “wherein the second sheet has a thermal conductivity that is at least one order of magnitude higher than a thermal conductivity of the first sheet”. However, the instant specification recites “According to a first embodiment of the invention, the second thermal resistance RHI has a thermal conductivity value of at least one order of magnitude and, preferably, two orders of magnitude, below that of the first thermal resistance RLW” (page 8, line 9-12). Thus, claim 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the sake of the compact prosecution, examiner assumes that the claim limitation meant “wherein the second sheet has a thermal conductivity that is at least one order of magnitude lower than a thermal conductivity of the first sheet”.
Claim 22 and 26 recites:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, instant specification recites:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, claim 22 and 26 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al. (WO 02/41999) (Nielsen) in view of Manaresi et al. (US 2009/0218223) (Manaresi).
Regarding claim 16, Nielsen teaches a method of performing optical analysis in a sample in a fluid contained in a microchamber, the microchamber having an internal volume for containing the fluid (2), the internal volume being delimited by interior surfaces of oppositely disposed first (1) and second sheets (3) defining bottom and top surfaces of the microchamber, an exterior surface of the second sheet being an optical inspection surface (3) (Fig. 3, page 5, line 4-5), the method comprising:
cooling the fluid contained in the microchamber to a first temperature using a cooling device (5) thermally coupled to the first sheet, wherein the first temperature is below ambient temperature (Fig. 3, page 5, lines 8-13);
generating a thermal flow (one or more small fans which can blow room temperature air over the cooling plate to keep it free from dew) across the optical inspection surface (3) to heat and maintain the optical inspection surface at a second temperature, the second temperature being higher than a condensation temperature of ambient humidity surrounding the optical inspection surface (Fig. 5, page 5, 23-27).
Nielson teaches that “Figure 4 and 5 shows schematically a decondensing device with a heating plate 4 placed in a distance over a cooling plate 5 leaving a space so that a test plate may be placed on the cooling plate 5 beneath the heating plate 4. The cooling and heating plates are held in distance of each other by a wall 18 comprising one or more small fans which can blow room temperature air over the cooling plate to keep it free from dew.” (page 5, lines 23-27). Nielson teaches that “a heating plate parallel with the cooling plate in a distance from the cooling plate which distance is larger than the thickness of the test plate” (page 2, lines 31-32). Thus, Nielson teaches that the heating plate are held in distance larger than the thickness of the test plate from the cooling plate, and a test plate is placed on the cooling plate 5 beneath the heating plate 4. Therefore, there is a space between the test plate and the heating plate 4. Thus, the one or more small fans 18 as shown in Fig. 5 should also blow room temperature air over the upper surface of the test plate.
Many biological samples are required to be kept at low temperature. However, low temperature can cause condensation on the surface of the container, which interferes with the optical observation. Nielson teaches that “An objective of the invention therefore is to provide a method by which condense water on a transparent cover film can be prevented, removed and kept away for a while sufficient to perform an automatized inspection of all the wells on a test plate before disturbing dew formations occur. … which method according to the invention is characterised in that the test plate for a set time is placed with its lower surface contacting a cooling plate which is kept at a set temperature below the room temperature and with its upper surface in a distance from a heating plate kept at a set temperature higher than the room temperature.” (page 2, par 1). Thus, Nielson teaches prevent, remove and keep way condensed water from the optical inspection surface by heating the optical inspection surface, while cooling the microchamber to preserve the sample liquid. Since the function of the first thermal resistance is to transfer heat out of the microchamber to keep the microchamber cool, a person skilled in the art would have been motivated to choose a high thermal conductivity material as the first thermal resistance; since the function of the second thermal resistance is to prevent the heat transfer from the optical inspection surface into the microchamber, a person skilled in the art would have been motivated to choose a low thermal conductivity material as the second thermal resistance. Nielson teaches that “Appropriately the cooling plate is maintained in the temperature interval 0 – 10 C° and the heating plate is held in the temperature interval 50 – 110 C° preferably in the interval 60 - 75 C° whereby temperatures, which may harm the samples in the wells, the wells or their cover film, or the gluing between well edge and film, are avoided” (page 2, lines 20-23). Thus, at time of the invention it would have been obvious to one of ordinary skill in the art to let the second sheet has a thermal conductivity that is at least one order of magnitude lower than a thermal conductivity of the first sheet such that heating of the fluid by the generation of the thermal flow across the optical inspection surface is limited or avoided.
Nielsen does not specifically disclose that the sample is a particle. However, particle sample is commonly analyzed by optical means. For example, Manaresi disclose optical analyzing and manipulating position of particle suspended in a fluid contained in a microchamber (Fig. 1, par [0040]-[0042]). Manaresi teaches that “the present invention is to provide a method and an apparatus for carrying out the characterization and/or the counting of particles of any type” (par [0008]). At time of the invention it would have been obvious to one of ordinary skill in the art to modify Nielson’s and incorporate particle analysis, in order to carry out the characterization and/or the counting of particles of any type. 
Although Nielsen is silent on performing an optical inspection of the particles in suspension through the optical inspection surface while the fluid in the microchamber is maintained at the first temperature and while the optical inspection surface is maintained at the second temperature, Nielsen teaches that “Blowing hot air over the film for a while may make the condense water evaporate to make the film transparent but the effect will only last for a time which is too short to allow the wanted inspection of the wells. If too hot air is blown over the film for more than just a while, the content of the wells or the well itself or its cover film may be damaged before an inspection can be completed. An alternating heating and inspection makes the inspection process slow and cumbersome and is unsuited for an automatic scanning process.” (page 1, par 4, page 2, par 0).  One of ordinary skill in the art would have recognized that the condense water starts to form on the transparent cover film as soon as the test plate leaves the decondenser, although it may take a while for the condense water to become harmful to the optical analysis. The rate of fog formation on the optical inspection surface outside of the decondenser will also depends on the humidity outside of the decondenser. Therefore, optical analyzing the test plate while it being still in the decondenser would have the least condense water on the transparent cover film. Such modification is within the capability of ordinary skill in the art. The motivation is to keep the least condense water on the transparent cover film for a longer time, because Nielsen teaches that the defogging effect will only last for a time and “an alternating heating and inspection makes the inspection process slow and cumbersome (page 1, par 4) and is unsuited for an automatic scanning process” (page 2, par 0), and the rate of fog formation on the optical inspection surface outside of the decondenser will also depends on the humidity outside of the decondenser.
Regarding claim 17, Nielsen fairly suggests that wherein the first temperature is about 3°C to about 6°C (0-10°C) (page 2, line 20).
Regarding claim 18, Nielsen fiarly fairly suggests continuously measuring the temperature of the optical inspection surface while performing the optical inspection of the particles and adjusting the thermal flow across the optical inspection surface based on the measurement to maintain the optical inspection surface at the second temperature during the optical inspection (page 5, line 15-21).
Regarding claim 19, as has been discussed in regard to claim 16 above, Nielsen fairly suggests that wherein the interior surface of the second sheet is at or substantially near the first temperature during optical inspection of the particles in suspension (page 1, par 4, page 2, par 0).
Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen in view of Manaresi as applied to claims 16-19 above, and further in view of Hollander (US 4,682,007).

Regarding claim 20, Nielsen dose not specifically teach that wherein optical inspection surface is heated by Joule effect by a resistor arranged on the optical inspection surface. Hollander teaches that wherein optical inspection surface is heated by Joule effect by a resistor arranged on the optical inspection surface (Fig. 2, col. 3, lines 20-25). At time of the invention it would have been obvious to one of ordinary skill in the art to modify Nielsen and heat the optical inspection surface by Joule effect by a resistor arranged on the optical inspection surface, in order to uniformly heat the inspection surface.
Regarding claim 21, Hollander teaches that wherein the resistor is a transparent conductive resistive layer applied to the optical inspection surface or a plurality or filiform microresistors (27) arranged on the optical inspection surface (Fig. 2, col. 3, lines 20-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797